Title: From Louisa Catherine Johnson Adams to John Quincy Adams, 13 May 1804
From: Adams, Louisa Catherine Johnson
To: Adams, John Quincy



Washington May 13th 1804

I recieved your favor of the 3d three days since it gave me real pleasure as you appear to be in good spirits and write much more cheerfully than you have done some time past—
I was much surprized at the change you mention in Mrs. Whitcombs person she wrote Caroline she had been unwell but I did not think she had been seriously sick—
I have just done reading Madame de Staal’s new Novel which makes so much noise in the fashionable world. I scarcely dare form much more give an opinion of it the language is most beautiful but the morals appear to me detestable her characters appear to me to be very much overdrawn and the faults of her hero and heroine are so dressed as to wear the semblance of virtue I wish very much that you would read it as there are several letters in it which I should like to know your opinion of one of these letters is on the subject of divorce it is in general much approved but it strikes me in a very different light in this letter she asks how it is possible if we represent the Deity to ourselves as merciful and good to imagine that any vows can bind us during life upon this idea she recommends every body to divorce as soon as they upon trial find that there dispositions do not accord this letter is I am told very much admired I think I must have misundertood it very much for it appears to me calculated to destroy every moral principal to destroy every tie which binds society together—
Mr. & Mrs. Law are really seperated She says she has made a Vow never to live with him and he has very generously declared her insanity to be the cause of his parting Mrs. L. retires into the Country though she says only for a time Mr. L. goes to England and the child is to be taken from her mother and placed at a Boarding School this is setting the opinion of the world at defiance I never wish to court it but I should dread it too much ever to set it at defiance—
Adieu my beloved friend write me soon and indulge me by reading this book though the last Vol. is Sentiment on stilts I am sure your mother would like to read it and it would afford her great amusement do not let any one see what I write you as it would destroy all the pleasure I feel when writing to you and though I am now a wretched correspondent time and a sincere desire to please may improve me—
Our Children are both well I have wean’d John and have got over this painful business without much difficulty he has never slept from me one night—
Our family are all pretty well Harriet is so much reduced she is now thinner than I am however she does not complain they all desire to be remember’d to yourself and friends the time rolls heavily along my beloved friend and this delightful season of seems to me to have lost its greatest charm it is my own fault and I must not complain Adieu believe me most sincerely and affectionately yours
L. C. Adams